Citation Nr: 1631391	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for hearing loss.

2.  Entitlement to service connection for post radiation syndrome, to include conditions such as prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active military service from April 1950 to September 1953, July 1954 to September 1956, and from September 1956 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 and a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at an October 2013 Travel Board hearing in Columbia, South Carolina.  The hearing transcript has been associated with the claims file.

This claim was previously before the Board in February 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

Hearing Loss

The record reflects that in July 2011, the Veteran last underwent a VA examination for his hearing loss.  Thereafter, the Veteran, in a July 2016 brief from his representative, indicated that his hearing loss had worsened since that last VA examination.  There is no indication of audiometric testing sufficient for VA rating purposes associated with the claims file since the July 2011 VA examination.  As the foregoing evidence suggests that the Veteran's hearing loss may have undergone a material change since his most recent VA examination, the Board finds it necessary to remand the increased rating claim for a new VA examination, as well as the fact that his last examination is over 5 years old.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.327 (2015).

Post Radiation Syndrome

During the pendency of the Veteran's appeal, the Veteran filed a claim for post radiation syndrome that was denied in a February 2013 rating decision.  The Veteran filed a notice of disagreement (NOD) in November 2013.  A statement of the case (SOC) was provided on April 2016.  The Veteran then perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on April 2016.  In his Substantive Appeal, the Veteran requested a hearing before a member of the Board via live videoconference.  A review of the claims file does not show that such hearing has been scheduled.

Accordingly, the Veteran should be afforded an opportunity to appear before his requested hearing.  A remand is therefore necessary to afford the appellant such a hearing.  38 C.F.R. § 20.707 (2015).  In doing so, the RO must document its attempts to notify the Veteran of such hearing, to include ensuring that the correct mailing address is used.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a Board hearing via live videoconference at the RO. The RO and his representative should provide the Veteran and his representative with written notice, at their latest address of record, which informs them of time, place, and date of the scheduled hearing. A copy of such notice letter should be associated with the claims file.

2. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have recently treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. After any additional evidence has been associated with the claims file, the Veteran should be afforded an appropriate examination in order to determine the current severity of his bilateral hearing loss. The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must consider the Veteran's lay testimony in rendering a decision. In particular, the examiner must consider the Veteran's assertions that his hearing loss has worsened since his July 2011 VA examination.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268 (1998). 

5. After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




